Name: Decision No 1/94 of the EEC-EFTA Joint Committee on Common Transit of 8 December 1994 amending Appendix II to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: documentation;  tariff policy;  economic geography
 Date Published: 1994-12-31

 Avis juridique important|21994D1231(19)Decision No 1/94 of the EEC-EFTA Joint Committee on Common Transit of 8 December 1994 amending Appendix II to the Convention of 20 May 1987 on a common transit procedure Official Journal L 371 , 31/12/1994 P. 0002 - 0003DECISION No 1/94 OF THE EEC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 8 December 1994 amending Appendix II to the Convention of 20 May 1987 on a common transit procedure (94/947/EC) THE JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 15 (3) (a) thereof, Whereas Appendix II of the convention contains, inter alia, specific provisions concerning the transport of containers under the cover of the TR transfer note; Whereas it is necessary for reasons of customs control to align the provisions concerning the use of the consignment note CIM and the TR transfer note, by providing for the application of the customs stamp on sheet 1 of the TR transfer note; whereas it is appropriate therefore to adapt Appendix II of the Convention, HAS DECIDED AS FOLLOWS: Article 1 Appendix II is amended as follows: A. The text of Article 93 (2), (3), (6) and (7) is replaced as follows: '2. When goods move from one point to another point in the Community through the territory of one or more EFTA countries the office of departure shall clearly enter in the box reserved for customs on sheets 1, 2, 3A and 3B of the TR transfer note: - the symbol "T1", where the goods are moving under the T1 procedure, - the symbol "T2", "T2ES" or "T2PT" according to the circumstances, where the affixing of these symbols is obligatory under Community provisions. The symbol "T2" or "T2ES" or "T2PT" shall be authenticated by the application of the stamp of the office of departure. 3. When goods move on departure from the Community to a destination in an EFTA country, the office of departure shall clearly enter in the box reserved for customs on sheets 1, 2, 3A and 3B of the TR transfer note: - the symbol "T1", where the goods are moving under the T1 procedure, - the symbol "T2ES" or "T2PT" according to the circumstances, where the goods are moving under the "T2ES" or "T2PT" procedure. The symbol "T2ES" or "T2PT" shall be authenticated by the application of the stamp of the office of departure. 6. Where a TR transfer note relates at the same time to containers containing goods moving under the T1 procedure and containers containing goods moving under the T2 procedure, the office of departure shall enter in the box reserved for customs of sheets 1, 2, 3A and 3B of the TR transfer note separate references to the container(s), depending upon the type of goods which they contain, and shall enter the symbol "T1" and the symbol "T2", "T2ES" or "T2PT", respectively, alongside the reference to the corresponding container(s). 7. Where, in the case referred to in paragraph 3, lists of large containers are used, separate lists shall be completed for each category of containers and the reference thereto shall be indicated by entering in the box reserved for customs of sheets 1, 2, 3A and 3B of the TR transfer note, the serial number(s) of the list(s) of the large container(s). The symbol "T1" or the symbol "T2ES" or "T2PT" shall be entered alongside the serial number(s) of the list(s) according to the category of containers to which they relate.' B. The text of Article 117 (1) is replaced as follows: '1. Where production of the T1 or T2 declaration at the office of departure is not required in respect of goods which are to be dispatched under cover of a consignment note CIM, or a TR transfer note, in accordance with Articles 72 to 101, the competent authorities shall take the necessary measures to ensure that sheets 1, 2 and 3 of the consignment note CIM, or sheets 1, 2, 3A and 3B of the TR transfer note bear the symbol "T1" or "T2", as the case may be.' Article 2 This Decision shall enter into force on 1 January 1995. Done at Brussels, 8 December 1994. For the Joint Committee The chairman Peter WILMOTT (1) OJ No L 226, 13. 8. 1987, p. 2.